DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “focus detection unit,” “object detection unit,” “processing unit”, “extraction unit”, and “adjustment unit” in claims 1, 10, 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 9, 11, 25, and 26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoneyama, et al. (US 20130162839 A1).
	Regarding claim 1, Yoneyama, et al. (hereafter, “Yoneyama”)discloses a device (100, Fig. 1) comprising:
a focus detection unit (relative subject distance information calculating circuit, 1308) configured to detect a defocus amount based on a focus detection signal output 
an object detection unit (face detection circuit, 1307) configured to detect a specific object based on image data output from the image capturing device (“face of a subject (person)” in image data) [0051]; and
a processing unit (system controller, 130, performs obstructer detection processing, [0091]) configured to perform first obstacle detection processing (first obstructer detection processing, Fig. 7) detecting an obstacle based on characteristics of the defocus amount on the specific object (Figs. 11A-E shows first obstructer detection processing of Fig. 7 being performed on a localized focus evaluation area F1-F4, [0127-0130]), and to perform second obstacle detection processing (second obstructer detection processing, Fig. 8) detecting an obstacle higher in spatial frequency than the specific object (Figs. 12A-D shows second obstructer detection processing of Fig. 8 being performed in a global area in the entire image J1-J4; when an obstructor K passes through it is determined if it that has larger contrast information greater than the detected object at tracking position I (“higher in spatial frequency”) [0133-0135.])

Regarding claim 2, Yoneyama discloses claim 1, wherein a type of the specific object is one of a plurality of types of objects (face detection circuit, 1307, detects faces, which is one of many types of objects), and


Regarding claim 9, Yoneyama discloses claim 1, further comprising a setting unit configured to set a plurality of divided focus detection areas corresponding to areas of the detected object (CPU, 1301, allocates distance information calculation area in two or more areas around the tracking position [0088]; each divided area is used by the relative subject distance information calculation circuit to determine in-focus state for each area [0089]),
wherein the first obstacle detection processing is processing to detect whether an obstacle is present, based on a defocus amount corresponding to the plurality of focus detection areas or a histogram of an object distance (first obstructer detection processing, Fig. 7, shows that the relative subject distance information is determining if an obstacle is present, S306 - S312.)

Regarding claim 11, Yoneyama discloses claim 1, further comprising an adjustment unit configured to adjust a focus state of an optical system based on a result of the focus detection (AF control circuit, 1302, [0044.])

Regarding claim 25, Yoneyama discloses claim 1 and an image capturing device configured to photoelectrically convert light fluxes passing through different pupil areas 

Claim 26 is a method variant of claim 1 and is interpreted and rejected accordingly.

Claim(s) 12 - 15 and 27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nozaki, et al. (US 20040207743 A1).
Regarding claim 12, Nozaki, et al. (hereafter, “Nozaki”) discloses a device (Fig. 1) comprising:
an object detection unit configured to detect object areas from an acquired image (face recognition detects features of faces, [0086]);
a setting unit configured to a set a plurality of divided focus detection areas corresponding to the detected object areas (focus-area-setting means, [0022, 0042]);
a focus detection unit configured to detect focus detection information on each of the plurality of focus detection areas (AF calculator, 1126, performs focus detection on each of the faces, Fig. 6, S202/S203 until all people have been completed in S204); and
an adjustment unit configured to, in a case where a predetermined condition is satisfied, determine an area to be focused based on information on a number of focused areas and to adjust focus (Fig. 7 shows that when a person is detected within a given area S221 (“predetermined condition”), the AF area to be focused is set 

Regarding claim 13, Nozaki discloses claim 12, wherein the focus detection information on each of the plurality of focus detection areas is a defocus amount (Fig. 6 shows that the focus detection information is based on defocus amounts of faces, S202/S203 [0085, 0106.])

Regarding claim 14, Nozaki discloses claim 12, wherein the object detection unit detects at least any of a face of a person [0086.]

Regarding claim 15, Nozaki discloses claim 12, wherein the area to be focused is a main area of an object (the area to be focused is a face position S232 or eye position S232 of a face, which is the “main area” of the detected person.)

Claim 27 is a method variant of claim 12 and is similarly interpreted and rejected.

Claim(s) 12, 16 - 19, and 27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Muramatsu (US 20080080739 A1).
Regarding claim 12, Muramatsu discloses a device (Fig. 1) comprising:

a setting unit configured to a set a plurality of divided focus detection areas corresponding to the detected object areas (focus detection areas 45a-45k are set, including focus detection area 45f corresponding to the subject image [0052 - 0053]);
a focus detection unit configured to detect focus detection information on each of the plurality of focus detection areas (focus detection calculation unit, 34, detects defocus amount for the focus detection areas, [0054 - 0056]); and
an adjustment unit configured to, in a case where a predetermined condition is satisfied, determine an area to be focused based on information on a number of focused areas and to adjust focus (when the tracking area 47 shifts like shown in Fig. 6A, the system adjusts the next area to be focused to be the focus detection area relative to the new tracking position (in this case, 45e) [0056], which constitutes adjusting focus to an area chosen based on a number of focused area 45a-k.)

Regarding claims 16 and 18, Muramatsu discloses claim 12 wherein the adjustment unit changes a method of determining the area to be focused, depending on whether an object is a stationary object capturing mode or a moving object capturing mode (as the subject being tracked moves as shown in Fig. 6A (considered a moving object capturing mode), new focus detection areas are chosen to calculate defocus amounts [0056]; when the subject is not moving (considered a stationary object capturing mode), the same focus detection area is used [0055.])

Regarding claims 17 and 19, Muramatsu discloses claim 16 wherein the adjustment unit determines the area to be focused, in a case where the object is the stationary object capturing mode, based on the information on the number of focused areas (when the subject is not moving, the same focus detection area 45f of Fig. 5A is used for determining focus position [0055]), and the adjustment unit determines the area to be focused, in a case where the object is the moving object capturing mode, based on past focus detection information (when the tracking object is moving and the subject is lost, Fig. 10, S301 and S305 Y, then the focus detection is executed based on a previously-held focus detection area [0069.])

Claim 27 is a method variant of claim 12 and is similarly interpreted and rejected.

Allowable Subject Matter
Claims 20 - 24 and 28 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 20, the prior art of record fails to disclose or reasonably suggest a device, as required by the instant claim as a whole.  Specifically, the prior art of record fails to disclose or suggest the limitations:
an extraction unit configured to extract signals of different frequency bands;

wherein the extraction unit extracts a first signal of a first frequency band, a second signal of a second frequency band lower in frequency than the first frequency band, and a third signal of a third frequency band lower in frequency than the first frequency band, wherein the focus detection unit outputs a first focus detection result obtained based on the first signal, a second focus detection result obtained based on the second signal, and a third focus detection result obtained based on the third signal, of focus detection areas set with reference to the object areas,
wherein the obstacle determination unit determines that, in a case where the first focus detection result is on a closest distance side more than the second focus detection result, an obstacle is present, and
wherein the adjustment unit performs the focus adjustment, in a case where the obstacle determination unit detects presence of an obstacle, based on the third focus detection result.
While some prior art does disclose extracting various frequency bands (such as Martinson, et al. (US 20160180195 A1), Fig. 7), the prior art of record fails to disclose or reasonably suggest performing obtaining focusing detection results based on three frequency bands and then performing obstacle detection based on all three focus detection results, as required by the instant claim.  Accordingly, the claim is considered allowable.

s 3 - 8 and 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 3 - 5, the prior art of record fails to disclose or reasonably suggest not performing obstacle detection processing depending on the object type detected, particularly in light of the 112f interpretation of the claim limitations.
Regarding claim 10, the limitations mirror allowed claim 20 and are similarly considered allowable.

Citation of Pertinent Art
	The prior art made of record is considered pertinent to the applicant’s disclosure, but is not relied upon as a reference for the preceding sections:
Matsugu, et al. (US 20020181799 A1) discloses a signal processing circuit.
Nogami, et al. (US 20060022814 A1) discloses an information acquisition apparatus.
Steinberg, et al. (US 20070201726 A1) discloses a method for selective rejection of digital images.
Okamoto (US 20130050521 A1) discloses an electronic camera.
Tomita, et al. (US 20130215319 A1) discloses an image capture device.
Tsuji (US 20130286217 A1) discloses a subject area detection apparatus.
Kobayashi (US 20160093064 A1) discloses an image processing apparatus.
Yoneyama (US 20160110604 A1) discloses a tracking apparatus.
Kuribayashi (US 20180299645 A1) discloses a focusing control device.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dwight Alex C Tejano whose telephone number is (571)270-7200. The examiner can normally be reached M-F 10AM-6PM with alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

/Dwight Alex C. Tejano/
Examiner
Art Unit 2698



/TWYLER L HASKINS/Supervisory Patent Examiner, Art Unit 2698